Citation Nr: 0630396	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  02-05 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma, for compensation and outpatient dental treatment 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to 
September 1958.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In October 2002, the veteran testified at a hearing at the RO 
before a Decision Review Officer.  This matter was previously 
before the Board in December 2003 at which time the Board 
found that new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for 
residuals of dental trauma, and remanded the underlying claim 
of service connection to the Appeals Management Resource 
Center in Huntington, West Virginia, for additional 
development.  


FINDINGS OF FACT

1.  The veteran does not have a service-connected compensable 
dental disability.

2.  All teeth other than teeth #s 1, 14, 16, 17, 20, 30, 31 
and 32 were lost due to dental trauma sustained in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for missing teeth for the purpose of compensation, 
as residuals of dental trauma, are not met.  38 U.S.C.A. §§ 
1131, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 
17.161 (2005).

2.  The criteria for establishing entitlement to service 
connection for the purpose of obtaining VA outpatient dental 
treatment for missing teeth other than teeth #s 1, 14, 16, 
17, 20, 30, 31 and 32, as residuals of dental trauma, are 
met.  38 U.S.C.A. §§ 1131, 1712, 5107 (West 2002); 38 C.F.R. 
§§ 3.381, 4.150, 17.161 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO provided VCAA notice to the appellant in August 2001, 
which was after the July 2000 rating decision on appeal.  
Thus, because the VCAA notice in this case was not provided 
to the appellant prior to the RO decision from which he 
appeals (which was prior to the enactment of the VCAA), it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2001 letter as well as a subsequent 
letter in March 2004, the RO informed the appellant of the 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also notes that the August 2001 
letter implicitly notified the appellant that he should 
submit any pertinent evidence in his possession.  In this 
regard, he was advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence he may have and that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  With respect to the pending claim 
for service connection for compensation purposes in this 
case, the Board finds that the veteran is not prejudiced by a 
decision at this time in view of the Board's decision to deny 
this aspect of the claim.  Thus, there is no disability 
rating or effective date that will be assigned for the 
claimed disability.  In regard to the claim for service 
connection for outpatient dental treatment purposes, the 
Board finds that the veteran is not prejudiced by the 
favorable decision rendered with respect to this aspect of 
the claim since a disability rating or effective date for 
same are not applicable.    

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified 
medical records and affording the appellant a dental 
examination during the appeal period.  In regard to medical 
records, the evidence contains the appellant's April 2004 
report (on VA Form 21-4142) that he had been treated (dates 
unknown) by a private dentist, Rudy Calabria, DDS, for his 
dental problems.  The RO, in turn, made an initial request to 
Dr Calabria's office for the appellant's dental records in 
June 2004, with a follow-up request in November 2004.  
Unfortunately, the RO did not receive a response to its 
requests.  Nonetheless, the Board finds that reasonable 
efforts were made to obtain these identified dental records.  
See 38 C.F.R. § 3.159(c)(1).  The appellant was also provided 
with the opportunity to testify at a Board hearing which he 
declined; however, he did testify at a hearing before a 
Decision Review Officer in October 2002.  In addition, the 
appellant stated in writing in November 2002 and again in 
April 2008 that he had no additional evidence to submit and 
requested that his claim be decided as soon as possible.    

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  



II.  Facts

The veteran's service medical and dental records include an 
August 1957 dental enlistment examination showing missing 
teeth #s 2, 15, 17, 20, and 32.  Teeth #s 14, 30 and 31 were 
noted to be non-restorable teeth.  A subsequent dental 
examination in October 1957 shows missing teeth #s 1, 14, 16, 
17, 20, 30, 31 and 32.  

A February 1958 service medical record shows that the veteran 
was struck in the head by the door of a boxcar and sustained 
a laceration to his right ear.  There was no artery or nerve 
involvement, but a small bloody area was noted on the right 
tympanic membrane that did not appear to be from external 
bleeding.  Skull films were negative and sutures were 
applied.  

Dental service entries during the veteran's service show 
routine treatment for dental caries.  The entries also show 
that in July 1958 an impression was made for an upper partial 
for teeth #s 1, 14 and 15, and a lower partial for teeth #s 
17, 20, 30, 31 and 32.  The lower partial for teeth #s 31, 30 
and 20 was completed later in July 1958.

The veteran's September 1958 dental separation examination 
report shows the same missing teeth as the October 1957 VA 
examination report, i.e., teeth #s 1, 14, 16, 17, 20, 30, 31 
and 32.

Private dental record entries from 1955 to 1961 reflect 
treatment for the removal of teeth.  These entries also show 
that the veteran was given dentures in May 1961.

During a September 1999 hearing before a Decision Review 
Officer, the veteran testified that the inservice boxcar 
injury shattered his teeth causing them to eventually fall 
out.  

On file is a September 1999 letter from private dentist, 
P.C., D.D.S., who relayed the veteran's report of a head 
injury in service when his head was trapped between a sliding 
door and frame of a box car.  He also relayed the veteran's 
belief that the incident fractured his teeth leading to their 
loss.  He then stated the following:  

Having no first hand knowledge of [the 
veteran's] condition at the time of the 
accident or shortly after, I can't say 
for sure that this accident resulted in 
his losing his teeth.  However, it is 
very likely that in an accident of this 
kind, the trauma to [the veteran's] head 
could have resulted in the fracturing of 
his teeth. 

The veteran asserted in the September 1999 substantive appeal 
that he believed that VA never considered the long term 
affects of his head injury, including dental trauma.

During an October 2002 hearing at the RO before a Decision 
Review Officer, the veteran testified that shortly after his 
head injury in service his teeth began crumbling and had to 
be removed.  He said the doctor had to go in and dig out the 
roots and that the last of his teeth were dug out in 1961.  
He also said that a full set had been removed in service.  He 
noted that he had seen his private dentist prior to service 
just for routine dental treatment like little minor fillings 
and a small decay spot.

In April 2004, the veteran submitted a statement and evidence 
in support of his claim for service connection for a dental 
disability.  The evidence included a photo of him without 
dentures in 1957, and a 1963 photo which he said shows that 
he was wearing a full set of dentures at that time.  He also 
said that he was in his early 20s when he got a full set of 
dentures and that it is evident from that young age that his 
loss of teeth was due to the inservice box car injury.

In June 2005, the veteran underwent a VA dental examination.  
The examiner relayed the veteran's inservice injury and noted 
that a review his medical records shows attempts to restore 
damage to teeth with a subsequent full mouth extraction in 
1961.  Findings revealed that the veteran was completely 
edentulous with full upper and lower dentures.  There was no 
functional impairment due to loss of motion and matiscatory 
function loss.  Inter-incisal lateral excursion was 50mm.  
Bone loss was noted to be present with severe alveolar 
atrophy.  X-rays revealed severe max/mandibular disease 
atrophy from the dentures.  The veteran was diagnosed as 
having status post facial/dental trauma with loss all 
dentition.  There was no loss of teeth due to loss of 
substance or body of maxilla or mandible.  The examiner 
indicated that the veteran's dental condition was related to 
his military service.   

III.  Analysis

A.  Pertinent Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).

In addition to the general regulations regarding service 
connection, VA regulations provide a compensable rating for 
loss of teeth due to the loss of substance of the body or the 
maxilla or of the mandible when there is no loss of 
continuity, when the loss of masticatory surface cannot be 
restored by suitable prosthesis, and with loss of all the 
upper anterior teeth missing, with all of the lower anterior 
teeth missing, or with loss of all the upper and lower teeth 
on one side.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2005).  
It is noted that the rating only applies to bone loss through 
trauma or disease such as osteomyelitis and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling. 

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease are not 
disabling, and may be considered service connected solely for 
the purpose of establishing eligibility for VA outpatient 
dental treatment.  38 C.F.R. § 3.381(a) (2005).  Service 
connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred in or aggravated by service.  When applicable, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma, or whether the veteran 
was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c) (2005).

The following principles apply to dental conditions noted at 
entry and treated during service:  Teeth noted at entry as 
non-restorable will not be service connected, regardless of 
treatment during service.  38 C.F.R. § 3.381(d)(5).  Teeth 
noted as missing at entry will not be service connected, 
regardless of treatment during service.  38 C.F.R. 
§ 3.381(d)(6).  

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service. 38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment - such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161.



B.  Discussion

1.  Service Connection for Compensation Purposes

In this case, the Board finds that the veteran's loss of 
teeth is due to the inservice trauma in February 1958 when he 
was hit in the head by a boxcar door.  The injury itself is 
documented in his service medical records and while there is 
no documented lost teeth at that time, the records show they 
he did lose a few teeth later in service with the loss of all 
of his natural teeth by 1961.  In terms of a nexus between 
the inservice trauma and loss of teeth, the strongest 
supporting evidence is a VA examination report dated in June 
2005 VA.  In this report, it is noted that the examiner 
examined the veteran, reviewed his medical records, and 
diagnosed him as having status post facial/dental trauma with 
loss of all dentition.  The examiner specifically related the 
veteran's dental condition to service.  There is also the 
September 1999 dental report from a private dentist who, 
while acknowledging that he did not have firsthand knowledge 
of the veteran's inservice boxcar injury, opined that it was 
"very likely" that an accident of this kind could have 
resulted in the fracturing of the veteran's teeth. 

In view of the positive dental evidence above and the lack of 
any evidence to the contrary, the Board finds that the 
veteran did sustain teeth loss in service due to trauma.  
However, the Board also finds that the veteran's missing 
teeth have been replaced by suitable prosthesis.  This is 
evident not only in a private dental entry dated in May 1961 
showing that the veteran was given dentures, but also in the 
June 2005 VA examination report noting that the veteran had 
complete upper and lower dentures, and, in the veteran's own 
hearing testimony and written statement establishing such 
fact.  Indeed, the veteran even submitted a picture dated in 
1963 which he said shows that he was wearing dentures at that 
time.  

As noted above, treatable carious teeth and replaceable 
missing teeth are not considered to be disabling conditions 
for compensation purposes.  38 C.F.R. § 3.381; See also 
Simington v. West, 11 Vet. App. 41, 44 (1998) holding that 
when an appellant's lost teeth are replaceable missing teeth 
the only issue is whether service connection for treatment 
purposes may be granted.  Accordingly, the Board concludes 
that the claim for disability compensation for a dental 
disorder, to specifically include missing teeth, must be 
denied.

2.  Service Connection for Outpatient Dental Treatment 
Purposes 

As the facts show, and as noted above, the loss of some of 
the veteran's teeth is due to the inservice box car injury 
trauma in February 1958.  However, because the veteran's 
teeth have been replaced by suitable prosthesis, he does not 
have a compensable service-connected dental condition, but 
rather a noncompensable one.  As such, he is entitled to 
service connection for dental trauma for loss of some teeth 
for dental treatment purposes.  Thus, he is entitled to Class 
II(a) dental treatment for some missing teeth.  38 C.F.R. 
§ 17.161(c).  

In regard to specific missing teeth, the Board notes that 
prior to the 1958 service trauma, the veteran was already 
missing teeth.  Specifically, he was documented as having 
five missing teeth, #s 2, 15, 17, 20, 32, at his service 
entry dental examination in August 1957, with an additional 
three teeth, #s14, 30 and 31, marked as non-restorable.  
However, dental examinations performed in October 1957 and at 
separation in September 1958 identify the missing teeth as #s 
1, 14, 16, 17, 20, 30, 31 and 32.  This reflects a 
discrepancy from the August 1957 report regarding the missing 
upper right teeth.  That is, the August 1957 dental 
examination report identifies the two upper right missing 
teeth as #s 2&15, while the October 1957 and September 1958 
reports identify the two upper right missing teeth as #s 
1&16.  

In view of the consistency of the October 1957 and September 
1958 examination reports, the Board finds these reports to be 
the most accurate.  It thus follows that the veteran is not 
entitled to outpatient dental treatment for teeth #s 1, 14, 
16, 17, 20, 30, 31 and 32 since teeth noted as missing and 
nonrestorable at service entry will not be service-connected.  
38 C.F.R. § 3.381(d)(5)&(6).  

In conclusion, the Board finds that service connection is 
warranted for dental trauma for all missing teeth other than 
teeth #s 1, 14, 16, 17, 20, 30, 31 and 32, for the purpose of 
obtaining VA outpatient dental treatment.  


ORDER

Entitlement to service connection for dental trauma for the 
loss of teeth for the purpose of VA compensation is denied.  

Entitlement to service connection for dental trauma for the 
loss of teeth other than teeth #s 1, 14, 16, 17, 20, 30, 31 
and 32 for the purpose of VA outpatient treatment is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


